DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-15 is deemed to be May 15, 2019.

Specification
The disclosure is objected to because of the following informalities: The specification refers to specific claim numbers on page 1, lines 9-12. Since the claim numbers may change during prosecution, the claim numbers on page 1 that are used to describe the invention’s subject matter may not accurately reflect the final claim numbers and thus, the intended subject matter.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The recitation of “such it” in claim 1, line 8, and claim 15, line 10, is awkward. It is unclear what the scope of the claim is as a word appears to be missing. In addition, the recitation of “such” is indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that it”.
The term "essentially" in claim 3 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, claim 3 is interpreted to read “the connector cavity housing is in contact with the connector cavity via the distal end element and the proximal end element” as page 7 of the instant application states that connector cavity can also contact any other elements of the connector cavity like e.g., the insulation elements and that “any force that is exerted by the connector cavity housing on the connector cavity … is brought into connector cavity mainly or solely via these end elements”.
The recitation of “at least one additional receiving portion” in claim 5 is confusing and indefinite because claim 1 does not recite a receiving portion. The Examiner has interpreted this claim as additionally comprises a receiving portion.
The recitation of “a connector cavity housing” in claim 12, line 3, is indefinite as it appears to be a different connector cavity housing than that of claim 1.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0255631 to Sjostedt et al. (hereinafter referred to as “Sjostedt”).
Referring to claim 1, Sjostedt discloses a connector cavity assembly for a medical device (e.g., abstract: connector assemblies for IMDs), comprising: at least one connector cavity (e.g., Fig. 4, 10) comprising a plurality of electrically conductive electrode contacts spaced apart from each other (e.g., Fig. 4, 26) and a plurality of electrically insulating insulation elements (e.g., Fig. 4, 24 and paragraph [0026]: non-conductive seal rings 24), wherein the electrode contacts and the insulation elements are arranged alternatingly along a longitudinal axis (e.g., Fig. 4), and a connector cavity housing (e.g., Fig. 4, 58 and paragraph [0038]), wherein the at least one connector cavity is removably arranged within the connector cavity housing (e.g., paragraph [0046]: connector cavity is inserted into a header housing for easy installation, which would be removably arranged), wherein the connector cavity housing is dimensioned 
With respect to claim 2, Sjostedt discloses the connector cavity assembly according to claim 1, wherein the at least one connector cavity extends in a longitudinal direction from a proximal end to a distal end (e.g., Fig. 4) and comprises a proximal end element (e.g., Fig. 1, 32) positioned at the proximal end and a distal end element (e.g., Fig. 1, 30) positioned at the distal end (e.g., paragraph [0027]).
As to claim 3, Sjostedt discloses the connector cavity assembly according to claim 2, wherein the connector cavity housing is in contact with the connector cavity essentially or solely via the distal end element and the proximal end element (e.g., paragraphs [0026]-[0027]: the end elements are at either end of the connector cavity and are in contact with the connector cavity housing).
With respect to claim 5, Sjostedt discloses the connector cavity assembly according to claim 1, wherein the connector cavity housing comprises at least one additional receiving portion for receiving a further component of a medical device (e.g., Fig. 4 and paragraph [0026]: housing 58 and connector assembly 10 has a common bore for receiving the end of a lead cable 12).
As to claim 6, Sjostedt discloses the connector cavity assembly according to claim 5, wherein the at least one additional receiving portion enables an attachment of a further component of a medical device by a latching connection (e.g., paragraph [0025]: 
With respect to claim 7, Sjostedt discloses the connector cavity assembly according to claim 1, wherein the connector cavity assembly further comprises at least one of an antenna, a coil, and guideways for an external wiring (e.g., Fig. 1, spring contact elements 28 are coils and paragraphs [0026]-[0028]).
As to claim 8, Sjostedt discloses the connector cavity assembly according to claim 1, wherein the connector cavity housing comprises at least one spacer on its lower side that is intended to face a body portion of a medical device when the connector cavity housing is part of a medical device (e.g., Figs 5 and 7: Fig. 5 shows the header 104 above the IMD 102 and Fig. 7 shows the spacer that faces the IMD when the connector cavity housing (header 104) is part of the medical device).
With respect to claim 9, Sjostedt discloses a medical device comprising a connector cavity assembly according to claim 1 (e.g., Fig. 4).
As to claim 10, Sjostedt discloses the medical device according to claim 9, wherein the connector cavity assembly is embedded into a resin, wherein a connecting port is formed in the resin so that an interior of the at least one connector cavity of the connector cavity assembly is accessible from outside the medical device (e.g., paragraphs [0032]-[0033] and [0036]: connector assembly 10 is encased inside a polymer/resin where windows are left exposed through the through the resin so that an interior of the connector cavity is accessible from outside the device).

With respect to claim 12, Sjostedt discloses a method for manufacturing a connector cavity assembly according to claim 1 (e.g., paragraph [0007]), comprising the following steps: a) providing a connector cavity housing (e.g., paragraphs [0007] and [0033]: providing a first header assembly that serves as the housing of the connector), b1) assembling a connector cavity by alternatingly placing electrically conductive electrode contacts and electrically insulating insulation elements into a tensioning device or tool (e.g., paragraphs [0025]-[0026]: connector cavity or connector stack is assembled by alternatingly placing electrode contacts 26 and electrically insulating elements 24 and paragraphs [0007], [0033], and [0046]): connector stack is placed into a tensioning tool/ housing with assembly pin 118 – Fig. 9), or b2) placing a pre-assembled connector cavity comprising alternatingly positioned electrically conductive electrode contacts and electrically insulating insulation elements into a tensioning device or tool (e.g., Fig. 4 where the assembly pin is used for more accurate alignment of the connector assembly as discussed in paragraphs [0033] and [0036]), c) exerting a pretension on the connector cavity with the tensioning device or tool (e.g., paragraphs [0033] and [0036]: assembly pin ensures alignment, both radially and axially and thus exerts a pretension), d) transferring the pretensioned connector cavity into the 
As to claim13, Sjostedt discloses the method according to claim 12, wherein the step of assembling the connector cavity or of placing a pre-assembled connector cavity into the pretensioning device is performed without any mandrel being present in an interior space of the connector cavity (e.g., paragraph [0032]: in another embodiment, the assembling of the connector assembly is performed without having to utilize a tool).
With respect to claim 14, Sjostedt discloses the method according to claim 12, wherein the connector cavity housing is a plastic component made by injection molding (e.g., paragraph [0032]: the connector assembly is inserted into a pre-molded header, which would be an implantable grade polymer or elastomer resin). While Sjostedt does not mention injection molding, the description implies that the polymer is injected into a mold cavity.
Regarding claim 15, Sjostedt discloses a method for manufacturing a medical device according to claim 9, comprising the following steps: a) providing a connector cavity assembly comprising: at least one connector cavity comprising a plurality of electrically conductive electrode contacts spaced apart from each other and a plurality of electrically insulating insulation elements, wherein the electrode contacts and the insulation elements are arranged alternatingly along a longitudinal axis (e.g., Fig. 4, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sjostedt as applied to claim 1 above, and further in view of US Patent 11,058,882 to Deininger et al. (EFD -2/11/2019 and hereinafter referred to as “Deininger”).
Sjostedt discloses the connector cavity assembly according to claim 1, wherein the connector cavity assembly further comprises at least two connector cavities (e.g., paragraph [0039]: two or more connector assemblies may be used depending upon the implant application), but does not expressly disclose that the assemblies are offset to each other in a longitudinal direction and/or in a transversal direction of the connector cavity housing. However, Deininger teaches, in a related art: implantable medical devices, that there may be two connector cavities (122, 124) that are offset to each other (e.g., column 8, lines 15-19: the two lead bores cavities are offset somewhat from one another). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an implantable medical device with two connector cavities that are offset to each other in a longitudinal direction .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2009/0258519 to Dilmaghanian et al. is directed to connector assemblies for IMDs where a freestanding compressed/tensioned connector stack is assembled, an encapsulating layer is applied over the stack (e.g., paragraphs [0006]-[0010]), the compressed stack is dropped into a header/housing and then over-molded to a sealed IMD housing (e.g., paragraphs [0030]-[0032]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792